PER CURIAM.
As the Florida Parole Commission concedes, the circuit court erred in denying Peterson’s petition for writ of habeas corpus without affording him sufficient time to reply to the Commission’s response. See McCarthy v. Fla. Parole Comm’n, 889 So.2d 1018 (Fla. 1st DCA 2005); Smith v. Fla. Dept. of Corrs., 882 So.2d 1090 (Fla. 1st DCA 2004); Bard v. Wolson, 687 So.2d 254, 255-256 (Fla. 1st DCA 1996). Accordingly, we GRANT the writ of certiorari and QUASH the circuit court’s order.
BARFIELD, ALLEN, and HAWKES, JJ., concur.